ORDER GRANTING PERMISSION TO RECONSIDER
Comes now the Respondent, Robert L. Sheaffer, and petitions for reconsideration of this Court's Order of Suspension entered in this case, 531 N.E.2d 495, and comes now the Honorable Eugene A. Stewart, the Hearing Officer appointed to hear evidence on the Petition to Reconsider, and tenders his findings wherein he recommends that the Respondent be reinstated to the practice of law.
Upon examination of the findings of the Hearing Officer and review of the history of this case, a majority of this Court now concludes that there is sufficient question as to the authenticity of a portion of the evidence underlying our prior decision to necessitate vitiation of our Order of Suspension, to wit: the copy of the taped conversation between the Respondent and one Archie Anderson. By reason of this determination, the Respondent must be reinstated to the practice of law and this case returned, procedurally, to a pre-hearing status.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that Respondent's Petition to Reconsider Suspension is granted, our Order of Suspension is vacated, and the Respondent is reinstated to the practice of law in the State of Indiana.
IT IS FURTHER ORDERED that the Disciplinary Commission of this Court shall have sixty (60) days from the date of this Order to request the appointment of a new Hearing Officer to conduct further proceedings under Admission and Discipline Rule 23, Section 13 or to inform this Court that such proceedings are not warranted and this case should therefore be dismissed.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and to all partie who were advised of this Court's Order of Suspension entered in this case.
All Justices concur.